Title: Anonymous (“Goodwill”) to Thomas Jefferson, 13 April 1812
From: Anonymous,“Goodwill” (“A Friend to the Christian Religion”)
To: Jefferson, Thomas


          
                  Sir, 
                   
                     District of Columbia, 
                     April 13. 1812 
          You will not doubt the sincerity of the writer when he assures you, that he has been upon his knees before God, during a large part of the night, beseeching the Almighty Soverign to have mercy upon our nation & save our devoted land from the horrors of war, with which we are threatned.
          If God saved Nineveh when it was threatened, we know not but we may be saved by looking up to his throne of grace.
          As we are assured, that all, who call upon the name of the Lord shall be saved, therefore, if we should not be instrumental in turning away the wrath of God from our land, yet by praying in sincerity we may save our own souls from death & hide a multitude of sins. O Sir, “prepare to meet thy God in peace.” Farewell.
        